Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Surrender of License filed by Joshua Ross Kenyon pursuant to State Bar Rule 4-227 (a) prior to the issuance of a Formal Complaint. The State Bar has no objection to acceptance of the petition and recommends that this Court accept Kenyon’s request to voluntarily surrender his license to practice law. Kenyon admits violating Standard 66 (conviction of a felony or misdemeanor) in connection with his guilty plea in the United States District Court for the North-*773em District of Georgia to the charge that while employed by Fulton County as chief of staff for the Chairman of the Fulton County Board of Commissioners, Kenyon knowingly and corruptly accepted cash totaling at least $14,000 from a county contractor, intending to be influenced and rewarded in connection with a business, transaction, and series of transactions in Fulton County involving something of value of $5,000 or more, in violation of 18 USC § 666 (a) (1), as alleged in Criminal Information No. l:00-CR-390 of that court. Kenyon admits that conviction of that felony constitutes a violation of Standard 66. Kenyon waives his right to a hearing and requests that he be permitted to surrender his license to practice law, which is tantamount to disbarment under Bar Rule 4-110 (f).
Decided September 11, 2000.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Finestone & Morris, Bruce H. Morris, for Kenyon.
We have reviewed the record and agree to accept Kenyon’s petition for voluntary surrender of his license to practice law in this State. The name of Joshua Ross Kenyon hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Kenyon is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, and to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.